
	
		I
		112th CONGRESS
		1st Session
		H. R. 1274
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2011
			Mr. Royce (for
			 himself, Mr. Kingston,
			 Mr. Westmoreland,
			 Mrs. Myrick, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committees on Armed
			 Services, Homeland
			 Security, Natural
			 Resources, and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To gain operational control of the border, enforce
		  immigration laws, strengthen visa security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping the Pledge on Immigration Act
			 of 2011.
		IBorder
			 Control
			101.Operational
			 control of the border
				(a)Additional
			 National Guard support for Department of Homeland Security border control
			 activities
					(1)Additional
			 deployment of National Guard along southern international borderAt the request of the Governor of the State
			 of Arizona, California, New Mexico, or Texas, the Secretary of Defense shall
			 provide for the deployment of members of the National Guard along the
			 international border between that State and Mexico in support of the border
			 control activities of the United States Customs and Border Protection of the
			 Department of Homeland Security. Members of the National Guard deployed
			 pursuant to this section are in addition to the number of members of the
			 National Guard deployed along the international border with Mexico as of the
			 date of the enactment of this Act.
					(2)DurationThis section shall apply until the date on
			 which the Secretary of Homeland Security certifies that the Federal Government
			 has achieved operational control of the international border between the United
			 States and Mexico.
					(3)Limitation on
			 number of members deployed; exceptionNot more than 4,000 members of the National
			 Guard may be deployed pursuant to this section at any one time, except that the
			 Secretary of Defense may exceed such number if the Governor of the State
			 involved determines that, despite the deployment of additional members of the
			 National Guard, operational control of the international border is not being
			 achieved. The Secretary of Defense shall accept the determination if the
			 Governor makes the determination in consultation with State, local, and tribal
			 law enforcement authorities.
					(4)Deployment
			 authoritiesMembers of the
			 National Guard deployed pursuant to this section may be deployed under section
			 502(f) of title 32, United States Code, or pursuant to the order of the
			 Secretary of Defense under any other provision of law.
					(5)Exemption from
			 end strengths and other limitationsMembers of the National Guard
			 deployed pursuant to this section shall not be included in the calculation to
			 determine compliance with—
						(A)limits on end
			 strength; or
						(B)limits on the
			 number of National Guard personal that may be placed on active duty for
			 operational support.
						(6)Operational
			 control definedIn this
			 section, the term operational control has the meaning given that
			 term in section 2(b) of the Secure Fence Act of 2006 (Public Law 109–367; 8
			 U.S.C. 1701 note).
					(b)Border
			 security
					(1)Fencing along
			 southern borderSection 102
			 the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
			 U.S.C. 1103 note) is amended—
						(A)in subsection
			 (b)(1)(A)—
							(i)by
			 inserting , not later than September 30, 2014, before
			 construct; and
							(ii)by
			 inserting (such reinforced fencing consisting of double- and
			 triple-layer fencing at appropriate locations along the Arizona-Mexico
			 border) after practical and effective; and
							(B)by adding at the
			 end the following new subsection:
							
								(d)ReportThe Secretary of Homeland Security shall
				report periodically to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate on the progress of the Secretary to construct the reinforced
				fencing required under subsection
				(b)(1)(A).
								.
						(2)Technology
			 planThe Secretary of Homeland Security shall report periodically
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate on the
			 implementation of a border security technology plan.
					(3)Rapid deployment
			 unitsThe Secretary of Homeland Security shall establish within
			 the Border Patrol rapid deployment units to respond to information provided by
			 unmanned aerial vehicles and radar systems concerning unlawful entries across
			 the border.
					(4)Information
			 sharing
						(A)In
			 generalFederal, State, and
			 local law enforcement agencies shall notify United States Immigration and
			 Customs Enforcement if such law enforcement agencies encounter drug operations
			 on public lands involving aliens unlawfully present in the United
			 States.
						(B)Rule of
			 constructionNothing in subparagraph (A) shall be construed as
			 limiting in any way any other notification requirements.
						(c)Prohibition on
			 impeding certain activities of the Secretary of Homeland Security related to
			 border securityOn public
			 lands of the United States, neither the Secretary of the Interior nor the
			 Secretary of Agriculture may impede, prohibit, or restrict activities of the
			 Secretary of Homeland Security to achieve operational control (as defined in
			 section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law
			 109–367)).
				102.Implementation
			 of automated exit control systemNot later than September 30, 2015, the
			 Secretary of Homeland Security shall ensure that the automated entry and exit
			 control system under section 110 of the Illegal Immigration Reform and
			 Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note) has been completely
			 implemented, including the implementation of an automated exit control
			 system.
			103.Strengthening
			 visa security
				(a)Review of
			 certain visa applicationsThe
			 Secretary of State shall consult with the Secretary of Homeland Security
			 regarding review by the Secretary of Homeland Security of visa applications
			 submitted—
					(1)at diplomatic or
			 consular posts, or
					(2)by
			 applicants,
					determined
			 by the Secretary of State to be high-risk.(b)In-Person
			 interviewsIf the Secretary
			 of State determines pursuant to subsection (a) that a visa application is
			 high-risk, the Secretary shall require an in-person interview with the
			 applicant.
				(c)Information
			 sharingThe Secretary of
			 Homeland Security, the Assistant Secretary of Homeland Security (Transportation
			 Security Administration), the Secretary of State, and the heads of appropriate
			 Federal, State, and local law enforcement entities shall share information
			 regarding the automatic selectee and no fly lists referred to in clauses (i)
			 and (ii) of section 44903(j)(2)(C) of title 49, United States Code.
				IICLEAR Act of
			 2011
			201.Short title; table
			 of contents; State defined; severability
				(a)Short
			 titleThis title may be cited
			 as the Clear Law Enforcement for
			 Criminal Alien Removal Act of 2011 or the
			 CLEAR Act of
			 2011.
				(b)Table of
			 contentsThe table of contents of this title is as
			 follows:
					
						Title II—CLEAR Act of 2011
						Sec. 201. Short title; table of contents; State defined;
				severability.
						Sec. 202. Federal affirmation of assistance in the immigration
				law enforcement by States and political subdivisions of States.
						Sec. 203. State authorization for assistance in the enforcement
				of immigration laws encouraged.
						Sec. 204. Listing of immigration violators in the National
				Crime Information Center database.
						Sec. 205. State and local law enforcement provision of
				information about apprehended aliens.
						Sec. 206. Financial assistance to State and local police
				agencies that assist in the enforcement of immigration laws.
						Sec. 207. Increased Federal detention space.
						Sec. 208. Federal custody of aliens unlawfully present in the
				United States apprehended by State or local law enforcement.
						Sec. 209. Training of State and local law enforcement personnel
				relating to the enforcement of immigration laws.
						Sec. 210. Immunity.
						Sec. 211. Institutional removal program (IRP).
						Sec. 212. State criminal alien assistance program
				(SCAAP).
						Sec. 213. Authorization of appropriations.
					
				(c)State
			 definedFor purposes of this Act, the term State has
			 the meaning given such term in section 101(a)(36) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(36)).
				(d)SeverabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, is held invalid,
			 the remainder of this Act, and the application of such provision to other
			 persons not similarly situated or to other circumstances, shall not be affected
			 by such invalidation.
				202.Federal
			 affirmation of assistance in the immigration law enforcement by States and
			 political subdivisions of StatesNotwithstanding any other provision of law
			 and reaffirming the existing inherent authority of States, law enforcement
			 personnel of a State, or of a political subdivision of a State, have the
			 inherent authority of a sovereign entity to investigate, identify, apprehend,
			 arrest, detain, or transfer to Federal custody aliens in the United States
			 (including the transportation of such aliens across State lines to detention
			 centers), for the purposes of assisting in the enforcement of the immigration
			 laws of the United States in the course of carrying out routine duties. This
			 State authority has never been displaced or preempted by Congress.
			203.State
			 authorization for assistance in the enforcement of immigration laws
			 encouraged
				(a)In
			 generalEffective two years after the date of the enactment of
			 this Act, a State, or a political subdivision of a State, that has in effect a
			 statute, policy, or practice that prohibits law enforcement officers of the
			 State, or of a political subdivision of the State, from assisting or
			 cooperating with Federal immigration law enforcement in the course of carrying
			 out the officers’ routine law enforcement duties shall not receive any of the
			 funds that would otherwise be allocated to the State under section 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)).
				(b)ConstructionNothing
			 in this section shall require law enforcement officials from States, or from
			 political subdivisions of States, to report or arrest victims or witnesses of a
			 criminal offense.
				(c)Reallocation of
			 fundsAny funds that are not allocated to a State, or to a
			 political subdivision of a State, due to the failure of the State, or of the
			 political subdivision of the State, to comply with subsection (a) shall be
			 reallocated to States, or to political subdivisions of States, that comply with
			 such subsection.
				204.Listing of
			 immigration violators in the National Crime Information Center
			 database
				(a)Provision of
			 information to the NCICNot later than 180 days after the date of
			 the enactment of this Act and periodically thereafter as updates may require,
			 the Under Secretary for Border and Transportation Security of the Department of
			 Homeland Security shall provide the National Crime Information Center of the
			 Department of Justice with such information as the Under Secretary may possess
			 regarding any aliens against whom a final order of removal has been issued, any
			 aliens who have signed a voluntary departure agreement, any aliens who have
			 overstayed their authorized period of stay, and any aliens whose visas have
			 been revoked. The National Crime Information Center shall enter such
			 information into the Immigration Violators File of the National Crime
			 Information Center database, regardless of whether—
					(1)the alien
			 concerned received notice of a final order of removal;
					(2)the alien
			 concerned has already been removed; or
					(3)sufficient
			 identifying information is available with respect to the alien
			 concerned.
					(b)Inclusion of
			 information in the NCIC database
					(1)In
			 generalSection 534(a) of title 28, United States Code, is
			 amended—
						(A)in paragraph (3),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (4) as paragraph (5); and
						(C)by inserting after
			 paragraph (3) the following new paragraph:
							
								(4)acquire, collect,
				classify, and preserve records of violations by aliens of the immigration laws
				of the United States, regardless of whether any such alien has received notice
				of the violation or whether sufficient identifying information is available
				with respect to any such alien and even if any such alien has already been
				removed from the United States;
				and
								.
						(2)Effective
			 dateThe Attorney General shall ensure that the amendment made by
			 paragraph (1) is implemented by not later than 6 months after the date of the
			 enactment of this Act.
					(c)Certain
			 exchanges of recordsThe
			 Secretary of State, the Secretary of Homeland Security, the Administrator of
			 the Social Security Administration, the Commissioner of the Internal Revenue
			 Service, the Attorney General, and other Federal agencies responsible for law
			 enforcement shall exchange records in accordance with section 534 of title 28,
			 United States Code, including records containing—
					(1)visa applications,
			 including photos and fingerprints; and
					(2)photographs, fingerprints, or other
			 information obtained as a result of the operation of the automated entry and
			 exit control system developed under section 110 of the Illegal Immigration
			 Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note).
					205.State and local
			 law enforcement provision of information about apprehended aliens
				(a)Provision of
			 informationIn compliance with section 642(a) of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1373) and
			 section 434 of the Personal Responsibility and Work Opportunity Reconciliation
			 Act of 1996 (8 U.S.C. 1644), each State, and each political subdivision of a
			 State, shall provide the Secretary of Homeland Security in a timely manner with
			 the information specified in subsection (b) with respect to each alien
			 apprehended in the jurisdiction of the State, or in the political subdivision
			 of the State, who is believed to be in violation of the immigration laws of the
			 United States.
				(b)Information
			 requiredThe information referred to in subsection (a) is as
			 follows:
					(1)The alien’s
			 name.
					(2)The alien’s
			 address or place of residence.
					(3)A
			 physical description of the alien.
					(4)The date, time,
			 and location of the encounter with the alien and reason for stopping,
			 detaining, apprehending, or arresting the alien.
					(5)If applicable, the
			 alien’s driver’s license number and the State of issuance of such
			 license.
					(6)If applicable, the
			 type of any other identification document issued to the alien, any designation
			 number contained on the identification document, and the issuing entity for the
			 identification document.
					(7)If applicable, the
			 license plate number, make, and model of any automobile registered to, or
			 driven by, the alien.
					(8)A
			 photo of the alien, if available or readily obtainable.
					(9)The alien’s
			 fingerprints, if available or readily obtainable.
					(c)Annual report on
			 reportingThe Secretary shall maintain and annually submit to
			 Congress a detailed report listing the States, or the political subdivisions of
			 States, that have provided information under subsection (a) in the preceding
			 year.
				(d)ReimbursementThe
			 Secretary of Homeland Security shall reimburse States, and political
			 subdivisions of a State, for all reasonable costs, as determined by the
			 Secretary, incurred by the State, or the political subdivision of a State, as a
			 result of providing information under subsection (a).
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
				(f)ConstructionNothing
			 in this section shall require law enforcement officials of a State, or of a
			 political subdivision of a State, to provide the Secretary of Homeland Security
			 with information related to a victim of a crime or witness to a criminal
			 offense.
				206.Financial
			 assistance to State and local police agencies that assist in the enforcement of
			 immigration laws
				(a)Grants for
			 special equipment for housing and processing certain aliensFrom
			 amounts made available to make grants under this section, the Secretary of
			 Homeland Security shall make grants to States, and to political subdivisions of
			 States, for procurement of equipment, technology, facilities, and other
			 products that facilitate and are directly related to investigating,
			 apprehending, arresting, detaining, or transporting aliens who have violated
			 the immigration law of the United States, including additional administrative
			 costs incurred under this Act.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, a State, or a political
			 subdivision of a State, must have the authority to, and shall have a written
			 policy and a practice to, assist in the enforcement of the immigration laws of
			 the United States in the course of carrying out the routine law enforcement
			 duties of such State or political subdivision of a State. Entities covered
			 under this section may not have any policy or practice that prevents local law
			 enforcement from inquiring about a suspect's immigration status.
				(c)FundingThere is authorized to be appropriated to
			 the Secretary for grants under this section such sums as may be necessary for
			 fiscal year 2012 and each subsequent fiscal year.
				(d)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of funds distributed to States, and to political subdivisions of a State,
			 under subsection (a).
				207.Increased
			 Federal detention space
				(a)Construction or
			 acquisition of detention facilities
					(1)In
			 generalThe Secretary of Homeland Security shall construct or
			 acquire, in addition to existing facilities for the detention of aliens, 20
			 detention facilities in the United States, for aliens detained pending removal
			 from the United States or a decision regarding such removal. Each facility
			 shall have a number of beds necessary to effectuate this purposes of this
			 Act.
					(2)DeterminationsThe location of any detention facility
			 built or acquired in accordance with this subsection shall be determined by the
			 Deputy Assistant Director of the Detention Management Division of the
			 Immigration and Customs Enforcement Office of Detention and Removal within
			 United States Immigration and Customs Enforcement.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as are necessary to carry out this section.
				(c)Technical and
			 conforming amendmentSection 241(g)(1) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(g)(1)) is amended by striking may
			 expend and inserting shall expend.
				208.Federal custody
			 of aliens unlawfully present in the United States apprehended by State or local
			 law enforcement
				(a)State
			 apprehension
					(1)In
			 generalTitle II of the Immigration and Nationality Act (8 U.S.C.
			 1151 et seq.) is amended by inserting after section 240C the following:
						
							240D.Custody of aliens unlawfully present in the United
		  States(a)Transfer of custody by
				State and local officialsIf
				a State, or a political subdivision of the State, exercising authority with
				respect to the apprehension or arrest of an alien who is unlawfully present in
				the United States submits to the Secretary of Homeland Security a request that
				the alien be taken into Federal custody, the Secretary—
									(1)not later than 48
				hours after the conclusion of the State, or the political subdivision of a
				State, charging process or dismissal process, or if no State or political
				subdivision charging or dismissal process is required, not later than 48 hours
				after the alien is apprehended, shall take the alien into the custody of the
				Federal Government and incarcerate the alien; or
									(2)shall request that
				the relevant State or local law enforcement agency temporarily incarcerate or
				transport the alien for transfer to Federal custody.
									(b)Policy on
				detention in State and local detention facilitiesIn carrying out
				section 241(g)(1), the Attorney General or Secretary of Homeland Security shall
				ensure that an alien arrested under this Act shall be detained, pending the
				alien being taken for the examination under this section, in a State or local
				prison, jail, detention center, or other comparable facility. Notwithstanding
				any other provision of law or regulation, such facility is adequate for
				detention, if—
									(1)such a facility is
				the most suitably located Federal, State, or local facility available for such
				purpose under the circumstances;
									(2)an appropriate
				arrangement for such use of the facility can be made; and
									(3)such facility
				satisfies the standards for the housing, care, and security of persons held in
				custody of a United States marshal.
									(c)ReimbursementThe
				Secretary of Homeland Security shall reimburse States, and political
				subdivisions of a State, for all reasonable expenses, as determined by the
				Secretary, incurred by the State, or political subdivision, as a result of the
				incarceration and transportation of an alien who is unlawfully present in the
				United States as described in subparagraphs (A) and (B) of subsection (a)(1).
				Compensation provided for costs incurred under such subparagraphs shall be the
				average cost of incarceration of a prisoner in the relevant State, as
				determined by the chief executive officer of a State, or of a political
				subdivision of a State, plus the cost of transporting the alien from the point
				of apprehension to the place of detention, and to the custody transfer point if
				the place of detention and place of custody are different.
								(d)Secure
				facilitiesThe Secretary of Homeland Security shall ensure that
				aliens incarcerated in Federal facilities pursuant to this Act are held in
				facilities that provide an appropriate level of security.
								(e)Transfer
									(1)In
				generalIn carrying out this section, the Secretary of Homeland
				Security shall establish a regular circuit and schedule for the prompt transfer
				of apprehended aliens from the custody of States, and political subdivisions of
				a State, to Federal custody.
									(2)ContractsThe
				Secretary may enter into contracts, including appropriate private contracts, to
				implement this subsection.
									(f)DefinitionFor
				purposes of this section, the term alien who is unlawfully present in the
				United States means an alien who—
									(1)entered the United
				States without inspection or at any time, manner or place other than that
				designated by the Secretary of Homeland Security;
									(2)was admitted as a
				nonimmigrant and who, at the time the alien was taken into custody by the
				State, or a political subdivision of the State, had failed to—
										(A)maintain the
				nonimmigrant status in which the alien was admitted or to which it was changed
				under section 248; or
										(B)comply with the
				conditions of any such status;
										(3)was admitted as an
				immigrant and has subsequently failed to comply with the requirements of that
				status; or
									(4)failed to depart
				the United States under a voluntary departure agreement or under a final order
				of
				removal.
									.
					(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 240C the following new
			 item:
						
							
								Sec. 240D. Custody of aliens unlawfully
				present in the United
				States.
							
							.
					(b)GAO
			 auditNot later than three years after the date of the enactment
			 of this Act, the Comptroller General of the United States shall conduct an
			 audit of compensation to States, and to political subdivisions of a State, for
			 the incarceration of aliens unlawfully present in the United States under
			 section 240D(a) of the Immigration and Nationality Act (as added by subsection
			 (a)(1)).
				209.Training of
			 State and local law enforcement personnel relating to the enforcement of
			 immigration laws
				(a)Establishment of
			 training manual and pocket guideNot later than 180 days after
			 the date of the enactment of this Act, the Secretary of Homeland Security shall
			 establish—
					(1)a
			 training manual for law enforcement personnel of a State, or of a political
			 subdivision of a State, to train such personnel in the investigation,
			 identification, apprehension, arrest, detention, and transfer to Federal
			 custody of aliens unlawfully present in the United States (including the
			 transportation of such aliens across State lines to detention centers and the
			 identification of fraudulent documents); and
					(2)an immigration
			 enforcement pocket guide for law enforcement personnel of a State, or of a
			 political subdivision of a State, to provide a quick reference for such
			 personnel in the course of duty.
					(b)AvailabilityThe
			 training manual and pocket guide established in accordance with subsection (a)
			 shall be made available to all State and local law enforcement
			 personnel.
				(c)ApplicabilityNothing
			 in this section shall be construed to require State or local law enforcement
			 personnel to carry the training manual or pocket guide with them while on
			 duty.
				(d)CostsThe
			 Secretary of Homeland Security shall be responsible for any costs incurred in
			 establishing the training manual and pocket guide.
				(e)Training
			 flexibility
					(1)In
			 generalThe Secretary of
			 Homeland Security shall make training of State and local law enforcement
			 officers available through as many means as possible, including through
			 residential training at the Center for Domestic Preparedness, onsite training
			 held at State or local police agencies or facilities, online training courses
			 by computer, teleconferencing, and videotape, or the digital video display
			 (DVD) of a training course or courses. E-learning through a secure, encrypted
			 distributed learning system that has all its servers based in the United
			 States, is scalable, survivable, and can have a portal in place not later than
			 30 days after the date of the enactment of this Act, shall be made available by
			 the Federal Law Enforcement Training Center Distributed Learning Program for
			 State and local law enforcement personnel.
					(2)Federal
			 personnel trainingThe training of State and local law
			 enforcement personnel under this section shall not displace the training of
			 Federal personnel.
					(3)ClarificationNothing
			 in this Act or any other provision of law shall be construed as making any
			 immigration-related training a requirement for, or prerequisite to, any State
			 or local law enforcement officer to assist in the enforcement of Federal
			 immigration laws in the normal course of carrying out the normal law
			 enforcement duties of such officers.
					In carrying
			 out this section, priority funding shall be given for existing Web-based
			 immigration enforcement training systems.210.Immunity
				(a)Personal
			 immunityNotwithstanding any other provision of law, a law
			 enforcement officer of a State or local law enforcement agency who is acting
			 within the scope of the officer’s official duties shall be immune, to the same
			 extent as a Federal law enforcement officer, from personal liability arising
			 out of the performance of any duty described in this Act.
				(b)Agency
			 immunityNotwithstanding any other provision of law, a State or
			 local law enforcement agency shall be immune from any claim for money damages
			 based on Federal, State, or local civil rights law for an incident arising out
			 of the enforcement of any immigration law, except to the extent a law
			 enforcement officer of such agency committed a violation of Federal, State, or
			 local criminal law in the course of enforcing such immigration law.
				211.Institutional
			 removal program (IRP)
				(a)Continuation and
			 expansion
					(1)In
			 generalThe Secretary of Homeland Security shall continue to
			 operate and implement the program known as the Institutional Removal Program
			 (IRP) which—
						(A)identifies
			 removable criminal aliens in Federal and State correctional facilities;
						(B)ensures such
			 aliens are not released into the community; and
						(C)removes such
			 aliens from the United States after the completion of their sentences.
						(2)ExpansionThe
			 Institutional Removal Program shall be extended to all States. Any State that
			 receives Federal funds for the incarceration of criminal aliens shall—
						(A)cooperate with
			 officials of the Institutional Removal Program;
						(B)expeditiously and
			 systematically identify criminal aliens in its prison and jail populations;
			 and
						(C)promptly convey
			 such information to officials of such Program as a condition of receiving such
			 funds.
						(b)Authorization
			 for detention after completion of State or local prison
			 sentenceLaw enforcement officers of a State, or of a political
			 subdivision of a State, are authorized to—
					(1)hold a criminal
			 alien for a period of up to 14 days after the alien has completed the alien’s
			 State prison sentence in order to effectuate the transfer of the alien to
			 Federal custody when the alien is removable or not lawfully present in the
			 United States; or
					(2)issue a detainer
			 that would allow aliens who have served a State prison sentence to be detained
			 by the State prison until personnel from United States Immigration and Customs
			 Enforcement can take the alien into custody.
					(c)Technology
			 usageTechnology such as video conferencing shall be used to the
			 maximum extent practicable in order to make the Institutional Removal Program
			 available in remote locations. Mobile access to Federal databases of aliens,
			 such as IDENT, and live scan technology shall be used to the maximum extent
			 practicable in order to make these resources available to State and local law
			 enforcement agencies in remote locations.
				212.State criminal
			 alien assistance program (SCAAP)Section 241(i)(5) of the Immigration and
			 Nationality Act (8 U.S.C. 1231(i)) is amended to read as follows:
				
					(5)There are
				authorized to be appropriated to carry out this subsection such sums as may be
				necessary for fiscal year 2012 and each subsequent fiscal
				year.
					.
			213.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary for fiscal year 2012 and each
			 subsequent fiscal year such sums as may be necessary to carry out this
			 Act.
			
